Citation Nr: 1426819	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  08-22 726	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for hemorrhoids.  

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to December 1975 and from January 1980 to December 1983.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, in support of his claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of that hearing is associated with the claims file, so of record.

This appeal was partly processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of the electronic record.  

In this decision, because there is the required new and material evidence, the Board is reopening this claim of entitlement to service connection for hemorrhoids.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is then remanding this claim to the Agency of Original Jurisdiction (AOJ) for further development.  



FINDINGS OF FACT

1.  In an unappealed May 1984 decision, the RO denied service connection for hemorrhoids.

2.  Evidence since added to the record, however, was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The May 1984 rating decision denying service connection for hemorrhoids is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002)38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

Since the Board is reopening and then remanding this claim for service connection for hemorrhoids, there is no need to discuss at this juncture whether there has been compliance with the duty-to-notify-and-assist provisions of the VCAA.  This is because, even on the chance there has not been, this would be inconsequential and, therefore, ultimately amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  This includes in terms of apprising the Veteran of the specific reasons that his claim of entitlement to service connection for hemorrhoids was previously denied because the Board is reopening this claim, regardless, albeit then remanding this claim for further necessary development before actually readjudicating it on its underlying merits.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Analysis

New and Material Evidence to Reopen this Claim of Entitlement to Service Connection for Hemorrhoids

Because the RO previously denied this claim in a May 1984 rating decision, and the Veteran did not initiate an appeal of that decision, that decision is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002)38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).  Consequently, there has to be new and material evidence since that decision to reopen this claim and warrant further consideration of it on its underlying merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

That May 1984 rating decision denied this claim on the basis that the evidence then of record did not establish that the Veteran had hemorrhoids in service, including at the time of his separation from service.  See May 1984 rating decision.

So that prior May 1984 decision marks the starting point for determining whether there now is new and material evidence to reopen this claim.  The evidence considered in determining whether new and material evidence has been received is the evidence submitted since the last final and binding denial of the claim, on any basis, so irrespective of whether on the underlying merits or instead a prior petition to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purpose of determining whether it is new and material, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion that is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

New and material evidence cannot be cumulative (new material of the same kind) nor redundant (duplicate) of the evidence of record at the time of the last prior final denial of the claim and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that the language in the post-VCAA version of 38 C.F.R. § 3.156(a) creates a "low threshold", with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened).  In Shade the Court explained that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court emphasized that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly-submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by obtaining an opinion, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with this opinion.

The Board finds that the newly-received evidence since the May 1984 rating decision, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's hemorrhoids.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In particular, his lay testimony reflects he experienced hemorrhoids during his service, and that a private physician had told him that, although he was assessed instead with skin tags in service, he actually had hemorrhoids.  In addition, he provided an October 2007 letter from his private physician, Dr. Zug, who stated that the Veteran had been a patient of his since undergoing an external hemorrhoidectomy in February 2004 and that these were clearly hemorrhoids and not "tags," as described in an enclosed pathology report.  The enclosed surgical pathology report from February 2004 includes a finding of hemorrhoidal tissue.  Thus, this private medical opinion calls into question the April 1980 service treatment record (STR) in which the Veteran was provided a provisional diagnosis of hemorrhoids but a final diagnosis instead of external skin tag.

This additional evidence is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating this claim for service connection for hemorrhoids.  Therefore, this evidence is new and material and resultantly sufficient to reopen this claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 3.303.

Partly because of the equivocality of the October 2007 private physician's opinion, however, rather than immediately readjudicating this claim on its underlying merits (meaning on a de novo basis), the Board instead is remanding this reopened claim to the AOJ for a VA compensation examination and medical nexus opinion regarding the origins of this disability and its claimed attribution to the Veteran's military service.


ORDER

As there is new and material evidence, this claim of entitlement to service connection for hemorrhoids is reopened, albeit subject to the further development of this claim on remand.



REMAND

As already alluded to, the Veteran's STRs show a provisional diagnosis of hemorrhoids, although a consultation found that he instead had an external skin tag with no hemorrhoids or fissures.  See April 1980 STR.  Nevertheless, in his lay statements and hearing testimony, he reported having hemorrhoids during his service and pointed out that a private physician since had told him that, although there was treatment for a supposed skin tag in service, it was actually a hemorrhoid.  The supporting October 2007 letter from his private physician, Dr. Zug, noted that the Veteran underwent an external hemorrhoidectomy in February 2004 and that the procedure was clearly for hemorrhoids, not "tags," as described in an enclosed February 2004 pathology report, which included a finding of hemorrhoidal tissue.  The October 2007 opinion, while referencing "tags", does not specifically address the Veteran's STRs and what occurred during his service, including especially the provisional diagnosis of hemorrhoids but the ultimate finding instead of an external tag in service.  Thus, additional medical comment is needed to assist in resolving this discrepancy.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

Additionally, as the file reflects the Veteran has received ongoing treatment from VA, and that the most recent VA medical records in the file are from March 2014, all more recent records need to be obtained and considered.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all pertinent VA and non-VA medical records adequately identified by the Veteran, including especially all outstanding VA treatment records dated since March 2014.  

The amount of effort needed to be expended on obtaining all identified records, including these specifically mentioned, depends on who has custody of them.  If they are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  So make as many attempts to obtain identified records as this VA regulation requires.  Also appropriately notify the Veteran if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).  

2.  Upon receipt of all additional records, schedule the Veteran for another VA examination for his hemorrhoids, preferably by someone with the necessary qualifications and expertise to comment on the origins of this type of disorder.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's hemorrhoids.  

The examination report is to contain a notation that the examiner reviewed the claims file, including especially:  the STRs, the Veteran's initial claim for service connection for hemorrhoids filed in December 1983, the private and VA medical records, the October 2007 letter from Dr. Zug, and the Veteran's testimony regarding his hemorrhoid problems during his active military service.  

Please also note, the Veteran is competent to attest to any lay observable symptoms witnessed and past treatment rendered.  

The examiner is then asked to answer the following:  

(a).  Please first indicate whether the Veteran has any current hemorrhoids or indications of past experiences of this condition, including since the filing of his claim in December 2006.  

(b).  If confirmed he has hemorrhoids or that he at least has at some point since the filing of this claim in December 2006, what is the likelihood (very likely, as likely as not, or unlikely) these hemorrhoids:  (i) incepted during his periods of active military service from January 1973 to December 1975 and from January 1980 to December 1983; or (ii) are otherwise related or attributable to his service, including especially to the April 1980 STR noting a provisional diagnosis of hemorrhoids but instead ultimately finding just an external skin tag?  In other words, was that a misdiagnosis in service, as Dr. Zug has suggested in his October 2007 letter.

It is most essential the VA examiner provide explanatory rationale, if necessary citing to specific evidence in the file supporting conclusions.  

3.  Ensure the examiner's opinion is responsive to the questions specifically asked.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate this claim of entitlement to service connection for hemorrhoids on its underlying merits and in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.  

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


